DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that there is provided an urging magnet having a repulsive force against the positioning magnet and configured to press the positioning magnet against the band part.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Meyberg (10104212).
	Regarding claim 1, Meyberg discloses an information output device (Fig 1, headphone 10) comprising: an information output unit (Fig 1, speaker 16, for outputting sound) configured to output information; a band part (Fig 1, headband 11-13) whose length is adjustable (Fig 1, coupler 13 for length adjustment); and a slide part (Fig 11, member 81 in a sliding relationship to member 85) that is movable with respect to the band part in a length direction of the band part, wherein the slide part is attached with a holding magnet, the band part supports a positioning magnet configured to attract the holding magnet in a state where a length of the band part is adjusted (Fig 16, magnets 520-524 are attracted toward magnets 540 and 541 to hold the length of the device at a certain place) and the positioning magnet is made movable with respect to the band part in a length direction (Column 9, lines 50-67 and Column 10 lines 1-13 disclose “The patterns of magnetic elements used to establish magnetic flux as a function of translational position in the magnetic frictional coupler described herein can be configured as suits a particular implementation, and the type and locations of the detents desired. FIG. 15 and FIG. 16 illustrate an alternative pattern of magnetic elements on a first member 501 and a second member 502. In the pattern of FIG. 15, bar or spot magnetic elements 520-525 are arranged in a row along one side of the first member 501 along a line of adjustment. An elongated magnet 510 is disposed parallel to the row of bar or spot magnetic elements 520-525. Magnetic elements 540 and 541 are disposed on the second member 502 in locations designed to cooperate with the row of magnetic elements 520-525 on the first member 501.”).
	Regarding claim 2, Meyberg discloses the limitations of claim 1. Meyberg further discloses that the attraction is made in a state where the holding magnet and the positioning magnet are facing each other in a thickness direction (Fig 13, as seen in the figure the magnets (411-415 and 431) are facing each other on their thickness direction on each member of the sliding unit).
Regarding claim 3, Meyberg discloses the limitations of claim 1. Meyberg further discloses that the band part is provided with a guide part configured to guide the positioning magnet at a time of movement (Column 8, line 25 discloses “The first member 83 incorporates a rail or guide to confine motion of the second member 81 along the line of adjustment”).
Regarding claim 4, Meyberg discloses the limitations of claim 1. Meyberg further discloses that the band part is formed with an arrangement space (Fig 14, holes 402 to receive magnets) in which at least a part of the positioning magnet is arranged, and the band part is formed with an opening that communicates with the arrangement space (Fig 12, the opening on the side of the member 82 to receive member 81) and enables an operation for the positioning magnet (Inherently the operation is to adjust the length of the band).
Regarding claim 5, Meyberg discloses the limitations of claim 4. Meyberg further discloses that the band part is provided with an opening formation surface part formed with the opening (Fig 12, The side of member 82 is the surface of the cube where the opening to receive member 81 is located), and the opening formation surface part is located on a side in contact with a body (Fig 12 inherently the band part 81 will be contacting users head) in a state where the band part is mounted to the body.
Regarding claim 6, Meyberg discloses the limitations of claim 1. Meyberg further discloses that inherently the band part is attached with a shortest position magnet configured to attract the holding magnet in a state where the band part is shortened most (Inherently the magnet in the inner most portion of the member 83 in figure 12 will hold the band in its shortest orientation).
Regarding claim 7, Meyberg discloses the limitations of claim 6. Meyberg further discloses that the attraction is made in a state where the holding magnet and the positioning magnet are facing each other in a thickness direction and this is true for all magnets including the magnets in the inner most portion of adjustment member (Fig 13, as seen in the figure the magnets (411-415 and 431) are facing each other on their thickness direction on each member of the sliding unit).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652